                       IN Tl IE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                   No. 5:20-CV-217-BO


SHANNON PARKER, on behalf of herself )
and all others similarly situated.   )
                                     )
                        Plainti n:   )
                                               )
\'.                                            )                         ORDER
                                               )
K&L ENTERT /\INMENT, INC. d/b/a THE )
GENTLEMEN'S PLAYHOUSE and           )
KRISI-lAN LAL.                      )
                                               )
                       Defendants.             )


       This cause comes before the Court on defendants' motions to dismiss for failure to state a

claim pursuant to Federal Rule of Civil Procedure 12(b)(6) or, in the alternative. for summary

judgment pursuant to Federal Rule of Civil Procedure l 2(d). For the reasons that follow,

defendants· motions to dismiss are denied.

                                         BACKGROUND

       Plaintiffs were exotic dancers at defendant K&L Entertainment's strip club, Gentlemen's

Playhouse in Selma. North Carolina. Am. Comp!.� 26. Defendant Lal was the primary owner and

managing officer of defendant K&L Entertainment, Inc. Id. � 20. He individually supervised,

managed, and dictated the day-to-day operation of the Gentlemen·s Playhouse. and he had the

authority to fire, hire, and administer employment-related discipline to plaintiffs. Id Plaintiffs

claim that defendants had a systematic, company-wide policy, pattern. or practice of misclassifying

employees as .. independent contractors." Id       il   I. Plaintiffs seek unpaid minimum wages. back­

pay. restitution. liquidated damages, reasonable attorney's fees and costs, and all related penalties




          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 1 of 7
and damages under the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201 et seq., as well as

payment of a ll earned, accrued, and unpaid wages and other appropriate relief under the North

Carolina Wage and Hour Act (NCWHA). N.C. Gen. Stat.§ 95-25.6 . Id.~ 1- 2.

                                            DISCUSSION

       Defendants fi led an initial motion to dismiss for fai lure to state claim upon which relief

can be granted or, in the alternative, motion for summary judgment on July 20, 2020. Subsequently,

plaintiffs filed an amended complaint by matter of course under Federal Rule of Civi l Procedure

l 5(a) that pleaded additional facts alleging that plaintiffs were engaged in commerce within the

sco pe of the FLSA and stating how the defendants were an enterprise engaged in commerce as

defined by the FLSA. An amended pleading supersedes the original pleading and strips it of its

lega l effect. Young v. City ofMount Ranier, 283 F. 3d 567, 573 (4th C ir. 2001). Defendants ' first

motion to dismiss is thus denied as moot.

        Defendants fi led a second motion to dismiss for failure to state c laim upon which relief can

be granted or, in the a lternative, motion for summary judgment on August 25 , 2020. To survive a

moti on to dismi ss, a complaint must allege enough facts to state a claim for relief that is facial ly

plausible. Bell Atl. Corp. v. Twomb ly, 550 U.S. 544, 570 (2007). In other word s, the facts all eged

must a llow a court, drawing on judicial experience and common sense, to infer more than the mere

poss ibility of mi sco nduct. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc. , 591 F.3d 250 , 256

(4th Ci r. 2009). The court " need not accept the plaintiff's legal conclusions drawn from the facts,

nor need it accept as true unwarranted inferences, unreasonable co nclusions, or arguments."

Philips v. Pitt County Mem . Hosp., 572 F.3 d 176, 180 (4th Cir. 20 09) (internal alteration and

citation omitted). When acting on a motion to dismi ss under Rule l 2(b )(6), " the court should




                                                  2
          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 2 of 7
accept as true all well-pleaded allegations and should view the complaint in a light most favorab le

to the plaintiff." Mylan Labs., Inc. v. Matkari, 7F.3d1130, 1134 (4th Cir.1993).

        A movant is entitled to judgment as a matter of law if "the movant shows that there is no

genuine dispute as to any material fact. " Fed. R. Civ. P. 56(a). "A dispute is genuine if a reasonable

jury cou ld return a verdict for the nonmoving party, and fact is material if it might affect the

outcome of the suit under the governing law." Variety Stores, Inc. v. Wal-Mart Stores, Inc., 888

F.3d 65 1, 659 (4th Cir.20 18) (internal quotations and alterations omitted). Once the moving party

meets its initial burden under Rule 56(c), to survive summary judgment, the nonmoving party must

provide sufficient evidence to demonstrate that there is a genuine issue of material fact for trial.

Scott v. Harris , 550 U.S. 372, 380 (2007). In determining whether a genuine issue of material fact

exists for trial , a court must view the evidence in the li ght most favorable to the nonmoving party

unless the nonmovant's version of events is "blatantly contradicted" by the record. Id. Moreover,

"a mere scinti ll a of evidence" in support of the nonmoving party ' s position is insufficient to defeat

a motion for summary judgment. Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th

Cir. 2002) (internal quotations om itted).

        In its motion , defendants argue that plaintiffs ' claims must be dismissed because the FLSA

does not apply to defendants . Employment may be covered under the FLSA pursuant to either

enterprise coverage or individual coverage. Tony & Susan Alamo Found. v. Sec '.Y of Labor, 4 71

U.S . 290, n. 8 (1985) . An employee is entitled to the minimum wage and maximum hour provisions

of the FLSA if he or she is employed by "an enterprise engaged in commerce or in the production

of goods for commerce." Brennan v. Arnheim & Neely, Inc., 410 U.S. 512, 513 (1973) (citing 29

U.S .C. §§ 206(a), 207(a)). In order to meet this definition, an employer must have "employees

engaged in commerce or in the production of goods for commerce" and have an annual vo lume of



                                                   3
          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 3 of 7
sales made or business done of $500 ,000 or more. 29 U.S.C. § 203(s)(l)(a). An employee is

entitl ed to those same FLSA protections through individual coverage for any workweek during

w hich he or she " is engaged in commerce or in the production of goods for commerce." 29 U.S.C.

§§ 206(a), 207(a) .

        First, defendants argue that K&L Entertainment, Inc. does not sati sfy the required

minimum sales in excess of $5 00,000 for enterprise coverage. In support of this assertion,

defendants attach the tax returns ofK&L Entertainment from 2015 to 2018. defendants have not

included tax returns for 20 19, altho ugh the relevant period in this case extends into 2019 .

        This Court does not consider the tax returns submitted by defendants in its decision on the

motion to dismiss. A court's evaluation is generall y limited to a rev iew of the allegations of the

comp la int itse lf, and thus exc ludes extrinsic evidence. Goines v. Valley Cmty. Servs. Bd. , 822 F.2d

159, 165- 66 ( 4th Cir. 2016). Documents beyond the complaint itself that wi ll be examined for a

motion to di smi ss are those that are explicitly incorporated in to the complaint by reference or

attached as exhibits and docum ents that are integral to the complaint. Id. at 166; Sec'y ofState for

Defence v. Trimble Nav. Ltd., 484 F.3d 700, 705 (4th Cir. 2007) ; Am. Chiropractic Ass 'n v. Trigon

Healthcare, Inc., 367 F.3d 2 12, 234 (4th Cir. 2004). A document is integral to th e complaint if the

plaintiff relies on the document in the complaint and does not challenge its auth enticity . Phillips

v. LC! int 'I inc., 190 F.3d 609, 618 (4th Cir. 1999). Here, the tax returns presented by defendants

are not integral to the complaint and are not even referenced in plaintiffs' complaint. Furthermore,

pla inti ffs challenge the authenticity of those tax return s.

        Without considering the tax returns in defendants' motion, the Court finds that plaintiffs

properly allege th at defendants make at least $5 00,000 per year in gross revenue an d that plaintiffs '

FLSA claim surv ives defendants ' motion to d ismiss. Specific information regarding a business's



                                                     4
           Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 4 of 7
gross reve nue will be largely unknown to plaintiff but known to defendant. T herefo re, " bare bones

all egations are acceptabl e fo r ' enterprise coverage,' and it is best that discovery proceed." Farrell

v. Pike, 342 F. Supp . 2d 433 , 43 9 (M .D .N.C. 2004). By alleging in its complaint that " the total

revenue, including unrecorded cash sales and other transactions at D efendants ' club exceeded

$500 ,000 in each relevant year," plainti ffs have satisfi ed the m oti on to di smi ss pl eading standard

and the plainti ffs ' FLSA claim w ill be allowed to co ntinue. Arn . Comp!. 15 1.

        In the alternative, thi s Court find s that defendants ' motion fo r summary judgment must be

deni ed because there is a materi al di spute of fac t regarding whether defend ants have revenue in

excess of $5 00,000. Pl ainti ffs have included a sworn declarati on testimony providing that

defendants made annual gross revenues exceedin g $5 00,000. Plaintiffs cannot further address

defendant ' s claim w ithout a di scovery peri od, and plaintiffs intend to empl oy the services of a

certi fied fraud examiner to conduct a fo rensic investi gation of an accurate accounting of

defendants' gross revenues . For these reasons, defendants' motion for summary judgment is

denied. Fed . R . Civ . P. 56(d) (statin g th at a co urt may deny the motion a moti on fo r summary

j udgment " if a nonrn ovant shows by affid av it or declaration that, for spec ified reasons, it cannot

present facts essenti al to j usti fy its oppo siti on"); see Hodgin v. UTC Fire & Sec. Ams. Corp., 885

F .3d 243 , 250 (4th Cir. 2018).

        Second , defendants argue that pl ainti ffs cannot claim individual coverage und er the FLSA

because pl ai ntiffs we re not directly "engaged in commerce or in the producti on of goods fo r

commerce. " 29 U.S.C . §§ 206(a), 207(a). In the amended complaint, plaintiff Parker all eges that

she and other dancers we re engaged in interstate commerce because they were so vitall y related to

the fu ncti oning of defendants ' business operations; that they regularly perfo rmed to music

streamed over the internet from outside the state fro m providers and services based outside of the



                                                    5
          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 5 of 7
state; that at times they pl ayed and operated the out-of-state music being streamed; that they would

se ll merchandise created outside the state; and that they purchased stage attire, makeup, and shoes

for their performances that had traveled though interstate commerce and were manufacture d

outside the state. Am . Comp!. 11 45-49. In determining whether an employee can claim indi vidual

coverage under the FLSA , " [t]he test is whether the work is so directly and vitally related to the

function ing of an instrumentality or faci lity of interstate commerce as to be, in practical effect, a

part of it, rather than iso lated, local activity ." Mitchell v. C W. Vo llmer & Co., 349 U.S . 427 , 429

( 1955). Thi s clause applies to every employee engaged in the "channels of interstate commerce,"

but not those who merely affect commerce. McLeod v. Threlkeld, 3 19 U.S. 491 , 493- 94 (1943).

In other words , whether an employee is engaged in commerce is ultimately measured by the

cumu lative effect of the employee ' s total activities on interstate commerce. See Mitchell v. Lublin,

McGaughy & Assoc., 358 U.S . 207 ( 1959) .

        This Court fi nds that plaintiffs have shown that they are engaged in interstate commerce

and therefore qualify for individual coverage under the FLSA. The internet is an instrumentality

of interstate commerce that Congress may regulate . United State v. Konn, 634 Fed. Appx. 818 ,

82 1 (2d Cir. 20 15) ; United States v. Hornaday, 392 F.3d 1306, 13 11 (11th Cir. 2004). Thus , the

fact that the dancers used music from out-of-state streamed from online services located out-of-

state is suffic ient to show that plaintiffs were engaged in the channels of interstate commerce.

Foster v. Gold & Silver Private Club, Inc. , No. 7:14CV00698 , 20 15 U.S. Dist. LEXIS 165217, at

* 15 (W. D. Va.2015) (holding that the pl aintiffs quali fied for individual coverage under the FLSA

when it was " clear from the record that the Club 's dancers [were] required to reg ularly use the

internet to perform the dances that they [were] hire to perform"); Miller v. Ce nterfold Entm 't Club,

Inc., No. 6: 14-CV-60754, 2017 U.S. Di st. LEXIS 125945 , at *9 (W.D . Ark . 20 17) (" Whether on



                                                   6
          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 6 of 7
stage or providing a private dance, dancers are hired by the Club to dance, and music is an

indispensable part of a dancer ' s work. The music regularly streamed over the Internet while

Plaintiffs performed ... is sufficient for individual coverage for each of the Plaintiffs in this

action. "). Defendants ' motion is therefore denied.




       Accordingly , for the foregoing reaso ns, defendants' first motion to dismiss or, in the

a lternative, motion for summary judgment is DENIED as MOOT [DE 8] and defendants ' second

motion to dismi ss or, in the alternative, motion for summary judgment is DENIED [DE 15].




SO ORDERED, this __ajday of October, 202 0.




                                               CHIEF UNITED STA TES DI:=:TJU




                                                  7
          Case 5:20-cv-00217-BO Document 24 Filed 10/26/20 Page 7 of 7
